Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 1 of 22 PageID 3231




                 IN THE UNITED STATES DISTRICT COURT FOR
             THE MIDDLE DISTRICT OF FLORIDA, ORLANDO DIVISION

     CAMPBELL COUNTY                        DISPOSITIVE MOTION
     AUTO BODY, INC.,
                                            MDL Docket No. 2557
                 Plaintiff,
                                            Case No. 6:14-cv-06018-GAP-EJK
     v.
                                            Originally filed in the
     STATE FARM MUTUAL AUTOMOBILE           Eastern District of Kentucky
     INSURANCE COMPANY, et al.,

                 Defendants.



     CONCORD AUTO BODY, INC.,               DISPOSITIVE MOTION

                 Plaintiff,                 MDL Docket No. 2557

     v.                                     Case No. 6:15-cv-06022-GAP-EJK

     STATE FARM MUTUAL AUTOMOBILE           Originally filed in the
     INSURANCE COMPANY, et al.,             Eastern District of Missouri


                 Defendants.



     QUALITY AUTO PAINTING                  DISPOSITIVE MOTION
     CENTER OF ROSELLE, INC.,
                                            MDL Docket No. 2557
                 Plaintiff,
                                            Case No. 6:14-cv-06012-GAP-EJK
     v.
                                            Originally filed in the
     STATE FARM INDEMNITY                   District of New Jersey
     COMPANY, et al.,


                 Defendants.
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 2 of 22 PageID 3232




     ULTIMATE COLLISION REPAIR, INC.,       DISPOSITIVE MOTION

                 Plaintiff,                 MDL Docket No. 2557

     v.                                     Case No. 6:14-cv-06013-GAP-EJK

     STATE FARM INDEMNITY                   Originally filed in the
     COMPANY, et al.,                       District of New Jersey


                 Defendants.



     LEE PAPPAS BODY SHOP, INC., et al.,    DISPOSITIVE MOTION

                 Plaintiffs,                MDL Docket No. 2557

     v.                                     Case No. 6:14-cv-06019-GAP-EJK

     STATE FARM MUTUAL AUTOMOBILE           Originally filed in the
     INSURANCE COMPANY, et al.,             Eastern District of Virginia

                 Defendants.


                  CONSOLIDATED REPLY BRIEF IN SUPPORT OF
                      DEFENDANTS’ MOTIONS TO DISMISS
                 PLAINTIFFS’ TORTIOUS INTERFERENCE CLAIMS
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 3 of 22 PageID 3233




                                          INTRODUCTION

           These 66 tortious interference claims brought by eight Plaintiffs against 30 Defendant

    groups under the laws of four states are before this Court on remand. In remanding the claims,

    the Eleventh Circuit expressly limited the basis for its ruling to its “narrow” disagreement with

    this Court’s application of the group pleading doctrine. The Eleventh Circuit made clear that

    it was expressing no opinion on the plausibility of Plaintiffs’ claims under a standard Twombly-

    Iqbal analysis and that there could be other grounds for dismissal, even upon a further

    consideration of the group pleading doctrine. See Quality Auto Painting Ctr. of Roselle, Inc. v.

    State Farm Indemn. Co., 917 F.3d 1249, 1274-75, 1276 & n.32 (11th Cir. 2019) (en banc).

           The Eleventh Circuit’s recent ruling in the Mississippi case makes clear that plausibly

    alleging a claim for tortious interference requires each Plaintiff to allege facts satisfying the

    elements required by state law as to each claim against each Defendant. See Auto. Alignment

    & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 733-34 (11th Cir. 2020).

    As Defendants’ opening brief explained, the vague, generalized allegations in each Complaint

    are defective for multiple independent reasons and do not state a tortious interference claim

    against any individual Defendant, much less against each and every one of them. Plaintiffs’

    opposition brief makes no attempt to explain how any Plaintiff plausibly alleges the elements

    of tortious interference under the laws of the four states implicated by their claims.

           There are well-established, state-specific requirements applicable to tortious

    interference claims. Plaintiffs literally ignore them. They fail to address any of the dozens of

    cases cited in Defendants’ brief or even to cite a single case supporting the adequacy of their

    generic allegations. Instead, they simply reproduce vague, collective allegations from their

    Complaints and “formulaic recitation[s] of the elements of [their] cause of action,” Bell Atl.

    Corp. v. Twombly, 550 U.S. 544, 555 (2007), and then assert without explanation that those

    allegations state a claim for tortious interference untethered to the law of any particular state.



                                                    1
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 4 of 22 PageID 3234




            The crux of Plaintiffs’ opposition is the mistaken argument that Defendants are simply

    arguing that the Complaints fail to provide adequate notice under Rule 8. (See Opp’n 3.) As is

    obvious, Defendants’ motion is focused on the complete void of legally sufficient allegations

    to support the essential elements of a tortious interference claim against even one of them. See

    Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d 1039, 1041 (7th Cir. 1999) (“Where the

    plaintiff has gone astray is in supposing that a complaint which complies with Rule 8(a)(2) is

    immune from a motion to dismiss. This confuses form with substance. Rule 8(a)(2) specifies

    the conditions of the formal adequacy of a pleading. It does not specify the conditions of its

    substantive adequacy, that is, its legal merit.”).

            The Court can dismiss these Complaints by deeming Defendants’ unopposed

    arguments conceded. Dismissal is also warranted because Plaintiffs do not identify a single

    existing business relationship or reasonable expectancy of one with a third party, let alone one

    or more for each Defendant. Although Plaintiffs concede they must allege a relationship or

    expectancy, the only relationships identified are with the Defendant insurers themselves. It is

    well-established under Kentucky, Missouri, New Jersey, and Virginia law that Defendants

    cannot interfere with their own contracts. Finally, the Court can dismiss the Complaints for

    failure to adequately allege various other elements of even a single claim against a single

    Defendant, most notably improper conduct, causation, or damages.

                                              ARGUMENT

            A.      Plaintiffs’ Opposition Brief Is Non-Responsive.
            Plaintiffs concede that “Defendants correctly set forth the elements for a cause of action

    for tortious interference.” (Opp’n 5.) They do not dispute any of Defendants’ assertions about

    the law or requirements applicable in each state. Yet Plaintiffs do not respond at all to many

    of Defendants’ arguments, including, but not limited to, that:

        •   Missouri Plaintiff Concord fails to “set forth specifically in his/her complaint the words



                                                     2
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 5 of 22 PageID 3235




           and/or statements which are alleged to be defamatory.” (See Br. 13.)

       •   “Any alleged statements regarding implications of poor quality, poor efficiency, poor

           business ethics and practices, and unreliability are statements of opinion, not fact, and

           thus do not support a claim of tortious interference” under Missouri law. (See id.)

       •   New Jersey Plaintiffs do not allege a “reasonable probability that the victim of the

           interference would have received the anticipated economic benefits.” (See id. at 16.)

       •   Virginia Plaintiffs do not allege a “reasonably certain” business expectancy or that

           Plaintiffs and Defendants were in a competitive relationship. (See id. at 17-18, 20).

       •   Plaintiffs fail to plead with particularity as required by FRCP 9(b). (See id. at 3.)

           These are essential elements of Plaintiffs’ claims or baseline procedural requirements.

    “A party that does not respond to arguments with respect to a claim abandons that claim.”

    Brazil v. Janssen Research & Dev. LLC, 249 F. Supp. 3d 1321, 1340 (N.D. Ga. 2016). These

    unopposed arguments should be deemed conceded, and Plaintiffs’ claims should be dismissed.

    See La Grasta v. First Union Sec., Inc., 358 F.3d 840, 847 n.4 (11th Cir. 2004) (party “waived

    [an] argument by failing to discuss it in its answer brief”); Kirksey, 168 F.3d at 1041 (“Our

    system of justice is adversarial, and our judges are busy people. If they are given plausible

    reasons for dismissing a complaint, they are not going to do the plaintiff’s research and try to

    discover whether there might be something to say against the defendants’ reasoning.”).

           B.      Plaintiffs’ Complaints Fail to Satisfy Applicable State Law.
           In their opening brief, Defendants presented multiple, independently sufficient grounds

    for dismissal. Even if Plaintiffs’ rote repetition of long, largely unexplained passages from

    their essentially identical Complaints could be considered a response, the allegations and legal

    conclusions identified do not come close to stating a claim for tortious interference against any

    Defendant under Kentucky, Missouri, New Jersey, or Virginia law.




                                                   3
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 6 of 22 PageID 3236




                   1.      Plaintiffs Do Not Identify an Existing Business Relationship or
                           Expectancy with Any Third Party.
           Plaintiffs do not contest Defendants’ assertion that, under the laws of each relevant

    state, a plaintiff attempting to state a claim for tortious interference must allege the existence

    of a specific business relationship or expectancy, and that it is not enough to allege that De-

    fendants interfered with unidentified potential customers or the general public. (See Br. 2, 5-6,

    10-11, 14-15, 17-18.) Nor do Plaintiffs dispute that they are required to allege that Defendants

    knew of the relationship or expectancy allegedly interfered with. (See Br. 7, 10, 14-15, 19.)
           In responding that they have satisfied these requirements by alleging “the expectation

    of a valid business relationship with each insurance company” (Opp’n 6), Plaintiffs betray their

    misapprehension of tortious interference law. The question is not whether Plaintiffs had a valid

    expectancy with Defendants, but whether Plaintiffs had a valid business expectancy with any

    third parties with which Defendants allegedly interfered. (See Br. 6, 10-11, 14, 17.) Defendants

    cannot tortiously interfere with their own contracts or relationships. See Francis Hospitality,

    Inc. v. Read Properties, LLC, 820 S.E. 2d 607, 610 (Va. 2018); Rawlings v. Breit, 2005 WL

    1415356, at *3 (Ky. Ct. App. June 17, 2005); Chaney v. Clay, 906 S.W. 2d 903, 905 (Mo. Ct.

    App. 1995); Printing Mart-Morristown v. Sharp Elecs. Corp., 563 A.2d 31, 37-38 (N.J. 1989).

                   2.      Plaintiffs’ Allegations of Improper Conduct, Causation, and
                           Damages Are Insufficient.
           Plaintiffs cannot satisfy the remaining elements of a tortious interference claim either.

    First, in a vain attempt to show improper or unjustified conduct, Plaintiffs fall back on their

    Complaints’ generalized, conclusory allegations that “each defendant” used “false and mis-

    leading representations” about “the quality, expense or delays of plaintiff shops” to steer uni-

    dentified persons to compliant shops. (See Opp’n 8.) Yet, as is apparent from Automotive

    Alignment, see 953 F.3d at 734, such conclusory statements do not plausibly allege improper

    or unjustified conduct, particularly when all of the “examples” of supposedly improper conduct




                                                    4
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 7 of 22 PageID 3237




    provided in the Complaint “provide reason to doubt” that each Defendant actually took any

    action that was illegal, independently tortious, or violated established norms. See id. at 733.

    Plaintiffs do not respond to this argument. Nor can Plaintiffs rely on conclusory allegations of

    supposedly malicious motives, as the law of each state recognizes that Defendants have a right

    to protect their own economic interests, and Plaintiffs do not point to any state law prohibiting

    steering generally. See, e.g., ATC Distr. Grp. v. Whatever It Takes Transmission & Parts, Inc.,

    402 F.3d 700, 717 (6th Cir. 2005) (“simply attempting to advance one’s own legitimate eco-

    nomic interests at the expense of another’s interests does not constitute malice”).

           Second, Plaintiffs’ repetition of the allegation that “Plaintiff has been damaged by the

    Defendants[’] malicious and intentional actions” (Opp’n 11) is a legal conclusion, not a fact,

    and is not responsive to Defendants’ explanations why Plaintiffs have failed to allege causation

    or damages under state law. This is another “formulaic recitation of the elements of a cause of

    action” insufficient to state a claim. Twombly, 550 U.S. at 555. Plaintiffs provide no facts es-

    tablishing that any existing or potential customer failed to enter into a contract as a result of

    actions taken by any Defendant, cf. Auto. Alignment, 953 F.3d at 728-29 (rejecting allegations

    that loss in business was caused by purported steering rather than other market forces), much

    less as a result of any tortious—as opposed to concededly truthful and legitimate—conduct.

                                            CONCLUSION

           The court has previously addressed and dismissed literally dozens of similar claims in

    the other cases comprising this MDL. Defendants urged in their opening brief that these cases

    should be dismissed with prejudice. (See Br. 1, 3, 20.) Plaintiffs do not request leave to amend.

    Thus, dismissal with prejudice is warranted. See Isaiah v. JPMorgan Chase Bank, N.A., 960

    F.3d 1296, 1308 n.9 (11th Cir. 2020) (“A district court is not required to grant a plaintiff leave

    to amend his complaint sua sponte when the plaintiff, who is represented by counsel, never

    filed a motion to amend nor requested leave to amend.”).



                                                    5
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 8 of 22 PageID 3238




    Dated: September 15, 2020                      Respectfully Submitted,

    Defendants in Campbell County Auto Body, Inc. v. State Farm Mutual Automobile Insur-
    ance Company, et al. (Kentucky) (Case No. 6:14-cv-06018):

    /s/ Michael L. McCluggage                     /s/ Michael E. Mumford
    Michael L. McCluggage                         Michael E. Mumford
    Daniel D. Birk                                Ernest E. Vargo
    EIMER STAHL LLP                               BAKER HOSTETLER LLP
    224 South Michigan Avenue, Suite 1100         Key Tower
    Chicago, Illinois 60604                       127 Public Square, Suite 2000
    Telephone: (312) 660-7600                     Cleveland, Ohio 44114
    Facsimile: (312) 692-1718                     Telephone: 216.621.0200
    Email: mmccluggage@eimerstahl.com             Facsimile: 216.696.0740
    Email: dbirk@eimerstahl.com                   Email: mmumford@bakerlaw.com
                                                  Email: evargo@bakerlaw.com
    Michael P. Kenny
    ALSTON & BIRD LLP                             Counsel for Defendants Liberty Mutual In-
    One Atlantic Center                           surance Company, Liberty Mutual Fire In-
    1201 West Peachtree Street                    surance Company, Safeco Insurance Com-
    Atlanta, Georgia 30309                        pany of America, State Automobile Mutual
    Telephone: (404) 881-7000                     Insurance Company, State Auto Property
    Facsimile: (404) 881-7777                     and Casualty Insurance Company, Grange
    Email: mike.kenny@alston.com                  Mutual Casualty Company, and Grange
                                                  Property & Casualty Insurance Company
    Johanna W. Clark
    Florida Bar No. 196400                        /s/ Richard L. Fenton
    CARLTON FIELDS, P.A.                          Richard L. Fenton
    200 S. Orange Ave., Suite 1000                Jacqueline A. Giannini
    Orlando, Florida 32801                        DENTONS US LLP
    Telephone: (407) 849-0300                     233 S. Wacker Dr., Suite 5900
    Facsimile: (407) 648-9099                     Chicago, IL 60606
    Email: jclark@carltonfields.com               Telephone: (312) 876-8000
                                                  Facsimile: (312) 876-7934
    Attorneys for Defendants State Farm Mu-       richard.fentons@dentons.com
    tual Automobile Insurance Company and         jacqui.giannini@dentons.com
    State Farm Fire and Casualty Company
                                                  Attorneys for Allstate Fire and Casualty
                                                  Insurance Company, Allstate Indemnity
                                                  Company, Allstate Insurance Company,
                                                  and Allstate Property and Casualty Insur-
                                                  ance Company




                                              6
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 9 of 22 PageID 3239




    /s/ Michael R. Nelson                           /s/ Michael H. Carpenter
    Michael R. Nelson                               Michael H. Carpenter
    NELSON LAW, LLC                                 Michael N. Beekhuizen
    200 Park Avenue, Suite 1700                     David J. Barthel
    New York, NY 10166                              CARPENTER LIPPS & LELAND LLP
    Telephone: (212) 457-1668                       280 Plaza, Suite 1300
    Facsimile: (646) 766-9945                       280 North High Street
    nelson@nelson.legal                             Columbus, Ohio 43215
                                                    Telephone: (614) 365-4100
    /s/ Kymberly Kochis                             Facsimile: (614) 365-9145
    Kymberly Kochis                                 Email: carpenter@carpenterlipps.com
    EVERSHEDS SUTHERLAND (US) LLP                   Email: beekhuizen@carpenterlipps.com
    1114 Avenue of Americas                         Email: barthel@carpenterlipps.com
    The Grace Building, 40th Floor
    New York, New York 10036                        Counsel for Defendants Nationwide Mu-
    Telephone: (212) 389-5000                       tual Insurance Company, Nationwide In-
    Facsimile: (212) 389-5099                       surance Company of America, and Nation-
    kymkochis@eversheds-sutherland.com              wide Affinity Insurance Company of Amer-
                                                    ica
    Attorneys for Progressive Advanced Insur-
    ance Company, Progressive Casualty In-          /s/ Dan W. Goldfine
    surance Company, Progressive Direct             Dan W. Goldfine
    Insurance Company, and Progressive Pre-         Joshua Grabel
    ferred Insurance Company                        Ian M. Fischer
                                                    Jamie L. Halavais
    /s/ Robert L. Steinmetz                         HUSCH BLACKWELL LLP
    Robert L. Steinmetz                             2415 East Camelback Road, Suite 420
    GWIN STEINMETZ & BAIRD, PLLC                    Phoenix, AZ 85016
    401 West Main Street, Suite 1000                Telephone: (480) 824-7900
    Louisville, KY 40202                            Facsimile: (480) 824-7905
    Telephone: (502) 618-5700                       Dan.Goldfine@huschblackwell.com
    Facsimile: (502)-618-5701                       Josh.Grabel@huschblackwell.com
    Email: rsteinmetz@gsblegal.com                  Ian.Fischer@huschblackwell.com
                                                    Jamie.Halavais@huschblackwell.com
    Counsel for Defendant Safe Auto Insur-
    ance Company                                    Counsel for Defendants GEICO General
                                                    Insurance Company, GEICO Casualty
                                                    Company, GEICO Indemnity Company,
                                                    and Government Employees Insurance
                                                    Company




                                                7
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 10 of 22 PageID 3240




     /s/ Timothy J. Rooney                         /s/ R. Bradley Best
     Timothy J. Rooney                             R. Bradley Best
     WINSTON & STRAWN, LLP                         HOLCOMB DUNBAR WATTS BEST
     35 West Wacker Drive, Suite 4200              MASTERS & GOLMON, PA
     Chicago, IL 60601                             P.O. Drawer 707
     Telephone: (312) 558-5972                     400 Enterprise Drive
     Facsimile: (312) 558-5700                     Oxford, MS 38655
     Email: trooney@winston.com                    Telephone: (662) 234-8775
                                                   Facsimile: (662) 238-7552
     Laura E. Besvinick                            Email: bradbest@holcombdunbar.com
     STROOCK & STROOCK & LAVAN,
     LLP                                           Counsel for Defendants Shelter Mutual In-
     200 South Biscayne Blvd., Suite 3100          surance Company and Shelter General In-
     Miami, FL 33131-5323                          surance Company
     Telephone: (305) 789-9395
     Facsimile: (305) 789-9302                     /s/ Hal K. Litchford
     Email: lbesvinick@stroock.com                 Hal K. Litchford (Fla. Bar No. 272485)
                                                   Kyle A. Diamantas (Fla. Bar No. 106916)
     Michael E. Nitardy                            BAKER DONELSON BEARMAN
     FROST, BROWN, TODD, LLC – FLOR-               CALDWELL & BERKOWITZ, PC
     ENCE                                          SunTrust Center
     7310 Turfway Road, Suite 210                  200 South Orange Avenue
     Florence, KY 41042                            Post Office Box 1549
     Telephone: (859) 817-5900                     Orlando, FL 32802
     Facsimile: (859)-283-5902                     Telephone: (407) 422-6600
     Email: mnitardy@fbtlaw.com                    Facsimile: (407) 841-0325
                                                   Email: hlitchford@bakerdonelson.com
     Counsel for Defendants The Travelers          Email: kdiamantas@bakerdonelson.com
     Home and Marine Insurance Company,
     Travelers Property Casualty Company of        Amelia W. Koch (admitted pro hac vice)
     America, Travelers Casualty and Surety        BAKER DONELSON BEARMAN
     Company of America, Travelers Casualty        CALDWELL & BERKOWITZ, PC
     Insurance Company of America, and The         201 St. Charles Avenue, Suite 3600
     Travelers Indemnity Company of Connect-       New Orleans, LA 70170
     icut                                          Telephone: (504) 566-5200
                                                   Facsimile: (504) 636-4000
                                                   Email: akoch@bakerdonelson.com
                                                   Email: sgriffith@bakerdonelson.com

                                                   Counsel for Defendants United Services
                                                   Automobile Association, USAA Casualty
                                                   Insurance Company, and USAA General
                                                   Indemnity Company




                                               8
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 11 of 22 PageID 3241




     /s/ Lori McAllister                           /s/ Matthew C. Blickensderfer
     Lori McAllister (P39501)                      Matthew C. Blickensderfer
     DYKEMA GOSSETT PLLC                           FROST BROWN TODD LLC
     201 Townsend, Suite 900                       3300 Great American Tower
     Lansing, MI 48933                             301 East Fourth Street
     (517) 374-9150                                Cincinnati, OH 45202
     lmcallister@dykema.com                        Telephone: (513) 651-6162
                                                   Facsimile: (513) 651-6981
     Attorneys for Defendant Auto-Owners In-       Email: mblickensderfer@fbtlaw.com
     surance Company
                                                   Counsel for Defendant The Cincinnati In-
     /s/ P. Bruce Converse                         surance Company
     P. Bruce Converse
     DICKINSON WRIGHT, PLLC
     1850 N. Central Avenue, Suite 1400
     Phoenix, Arizona 85004
     602-285-5023

     Attorneys for Defendant
     Metropolitan Property and Casualty In-
     surance Company, Metropolitan Direct
     Property and Casualty Insurance Com-
     pany, and Metropolitan Casualty Insur-
     ance Company




                                               9
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 12 of 22 PageID 3242




     Defendants in Concord Auto Body, Inc. v. State Farm Mutual Automobile Insurance
     Company, et al. (Missouri) (Case No. 6:15-cv-06022):


     /s/ Michael L. McCluggage                      /s/ Richard L. Fenton
     Michael L. McCluggage                          Richard L. Fenton
     Daniel D. Birk                                 Jacqueline A. Giannini
     EIMER STAHL LLP                                DENTONS US LLP
     224 South Michigan Avenue, Suite 1100          233 S. Wacker Dr., Suite 5900
     Chicago, Illinois 60604                        Chicago, IL 60606
     Telephone: (312) 660-7600                      Telephone: (312) 876-8000
     Facsimile: (312) 692-1718                      Facsimile: (312) 876-7934
     Email: mmccluggage@eimerstahl.com              richard.fentons@dentons.com
     Email: dbirk@eimerstahl.com                    jacqui.giannini@dentons.com

     Michael P. Kenny                               Attorneys for Allstate Fire and Casualty
     ALSTON & BIRD LLP                              Insurance Company, Allstate Insurance
     One Atlantic Center                            Company, Allstate Property and Casualty
     1201 West Peachtree Street                     Insurance Company, and Esurance Prop-
     Atlanta, Georgia 30309                         erty & Casualty Insurance Company
     Telephone: (404) 881-7000
     Facsimile: (404) 881-7777                      /s/ Michael E. Mumford
     Email: mike.kenny@alston.com                   Michael E. Mumford
                                                    Ernest E. Vargo
     Johanna W. Clark                               BAKER HOSTETLER LLP
     Florida Bar No. 196400                         Key Tower
     CARLTON FIELDS, P.A.                           127 Public Square, Suite 2000
     200 S. Orange Ave., Suite 1000                 Cleveland, OH 44114
     Orlando, Florida 32801                         Telephone: (216) 621-0200
     Telephone: (407) 849-0300                      Facsimile: (216) 696-0740
     Facsimile: (407) 648-9099                      Email: mmumford@bakerlaw.com
     Email: jclark@carltonfields.com                Email: evargo@bakerlaw.com

     Attorneys for Defendants State Farm Mu-        Counsel for Defendants LM General In-
     tual Automobile Insurance Company and          surance Company, Liberty Mutual Fire In-
     State Farm Fire and Casualty Company           surance Company, and Safeco Insurance
                                                    Company of Illinois




                                               10
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 13 of 22 PageID 3243




     /s/ Michael R. Nelson                          /s/ Michael H. Carpenter
     Michael R. Nelson                              Michael H. Carpenter
     NELSON LAW, LLC                                Michael N. Beekhuizen
     200 Park Avenue, Suite 1700                    David J. Barthel
     New York, NY 10166                             CARPENTER LIPPS & LELAND LLP
     Telephone: (212) 457-1668                      280 Plaza, Suite 1300
     Facsimile: (646) 766-9945                      280 North High Street
     Email: nelson@nelson.legal                     Columbus, Ohio 43215
                                                    Telephone: (614) 365-4100
     /s/ Kymberly Kochis                            Facsimile: (614) 365-9145
     Kymberly Kochis                                Email: carpenter@carpenterlipps.com
     EVERSHEDS SUTHERLAND (US) LLP                  Email: beekhuizen@carpenterlipps.com
     1114 Avenue of Americas                        Email: barthel@carpenterlipps.com
     The Grace Building, 40th Floor
     New York, NY 10036                             Counsel for Defendants Nationwide Insur-
     Telephone: (212) 389-5000                      ance Company of America, Nationwide Af-
     Facsimile: (212) 389-5099                      finity Insurance Company of America, and
     Email: kymkochis@eversheds-suther-             Allied Property and Casualty Insurance
     land.com                                       Company

     Counsel for Defendants Progressive Di-         /s/ David L. Yohai
     rect Insurance Company, Progressive Ad-        David L. Yohai
     vanced Insurance Company, Progressive          John P. Mastando III
     Preferred Insurance Company, Progres-          Eric S. Hochstadt
     sive Northwestern Insurance Company,           WEIL GOTSHAL & MANGES LLP
     and Progressive Casualty Insurance Com-        767 Fifth Avenue
     pany                                           New York, NY 10153
                                                    Telephone: (212) 310-8000
     /s/ Steven H. Schwartz                         Facsimile: (212) 310-8007
     Steven H. Schwartz                             Email: david.yohai@weil.com
     Teresa M. Young                                Email: john.mastando@weil.com
     BROWN & JAMES, P.C.                            Email: eric.hochstadt@weil.com
     800 Market Street, 11th floor
     St. Louis, Missouri 63101                      Counsel for Defendants Farmers Insur-
     314.421.3400                                   ance Company (correct name is Farmers
     Fax: 314.421.3128                              Insurance Company, Inc.)
     sschwartz@bjpc.com
     tyoung@bjpc.com

     Attorneys for Defendant Farm Bureau
     Town & Country Ins. Co.




                                               11
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 14 of 22 PageID 3244




     /s/ R. Bradley Best                             /s/ Robert L. Steinmetz
     R. Bradley Best                                 Robert L. Steinmetz
     HOLCOMB DUNBAR WATTS BEST                       GWIN STEINMETZ & BAIRD, PLLC
     MASTERS & GOLMON, PA                            401 West Main Street, Suite 1000
     P.O. Drawer 707                                 Louisville, KY 40202
     400 Enterprise Drive                            Telephone: (502) 618-5700
     Oxford, MS 38655                                Facsimile: (502)-618-5701
     Telephone: (662) 234-8775                       Email: rsteinmetz@gsblegal.com
     Facsimile: (662) 238-7552
     Email: bradbest@holcombdunbar.com               Counsel for Defendant Safe Auto Insur-
                                                     ance Company
     Counsel for Defendant Shelter Mutual In-
     surance Company
                                                     /s/ Michael S. McCarthy
     /s/ Hal K. Litchford                            Michael S. McCarthy
                                                     FAEGRE DRINKER BIDDLE & REATH
     Hal K. Litchford (Fla. Bar No. 272485)          LLP
     Kyle A. Diamantas (Fla. Bar No. 106916)         1144 15th Street, Suite 3400
     BAKER DONELSON BEARMAN                          Denver, CO 80202
     CALDWELL & BERKOWITZ, PC                        Telephone: (303) 607-3703
     SunTrust Center                                 Facsimile: (303) 607-3600
     200 South Orange Avenue                         michael.mccarthy@faegredrinker.com
     Post Office Box 1549
     Orlando, FL 32802                               Sarah C. Jenkins
     Telephone: (407) 422-6600                       300 North Meridian Street, Suite 2500
     Facsimile: (407) 841-0325                       Indianapolis, IN 46204
     Email: hlitchford@bakerdonelson.com             Telephone: (317) 237-0300
     Email: kdiamantas@bakerdonelson.com             Facsimile: (317) 237-1000
                                                     Sarah.jenkins@faegredrinker.com
     Amelia W. Koch (admitted pro hac vice)
     BAKER DONELSON BEARMAN                          Counsel for Defendants American Family
     CALDWELL & BERKOWITZ, PC                        Mutual Insurance Company and American
     201 St. Charles Avenue, Suite 3600              Standard Insurance Company of Wiscon-
     New Orleans, LA 70170                           sin
     Telephone: (504) 566-5200
     Facsimile: (504) 636-4000
     Email: akoch@bakerdonelson.com
     Email: sgriffith@bakerdonelson.com

     Counsel for Defendants United Services
     Automobile Association, USAA Casualty
     Insurance Company, and USAA General
     Indemnity Company




                                                12
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 15 of 22 PageID 3245




     /s/ Timothy J. Rooney                       /s/ Dan W. Goldfine
     Timothy J. Rooney                           Dan W. Goldfine
     WINSTON & STRAWN, LLP                       Joshua Grabel
     35 West Wacker Drive, Suite 4200            Ian M. Fischer
     Chicago, IL 60601                           Jamie L. Halavais
     Telephone: (312) 558-5972                   HUSCH BLACKWELL LLP
     Facsimile: (312) 558-5700                   2415 East Camelback Road, Suite 420
     Email: trooney@winston.com                  Phoenix, AZ 85016
                                                 Telephone: (480) 824-7900
     Laura E. Besvinick                          Facsimile: (480) 824-7905
     Stroock & Stroock & Lavan, LLP              Dan.Goldfine@huschblackwell.com
     200 South Biscayne Blvd., Suite 3100        Josh.Grabel@huschblackwell.com
     Miami, FL 33131-5323                        Ian.Fischer@huschblackwell.com
     Telephone: (305) 789-9395                   Jamie.Halavais@huschblackwell.com
     Facsimile: (305) 789-9302
     Email: lbesvinick@stroock.com               Counsel for Defendants GEICO General
                                                 Insurance Company, GEICO Casualty
     Counsel for Defendants The Travelers        Company, GEICO Indemnity Company,
     Home and Marine Insurance Company           and Government Employees Insurance
                                                 Company




                                            13
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 16 of 22 PageID 3246




     Defendants in Quality Auto Painting Center of Roselle, Inc. v. State Farm Indemnity
     Company, et al. (New Jersey) (Case No. 6:14-cv-06012) and Ultimate Collision Repair,
     Inc. v. State Farm Indemnity Company, et al. (New Jersey) (Case No. 6:14-cv-06013):


     /s/ Michael L. McCluggage                      /s/ Michael R. Nelson
     Michael L. McCluggage                          Michael R. Nelson
     Daniel D. Birk                                 NELSON LAW, LLC
     EIMER STAHL LLP                                200 Park Avenue, Suite 1700
     224 South Michigan Avenue, Suite 1100          New York, NY 10166
     Chicago, Illinois 60604                        Telephone: (212) 457-1668
     Telephone: (312) 660-7600                      Facsimile: (646) 766-9945
     Facsimile: (312) 692-1718                      Email: nelson@nelson.legal
     Email: mmccluggage@eimerstahl.com
     Email: dbirk@eimerstahl.com                    /s/ Kymberly Kochis
                                                    Kymberly Kochis
     Michael P. Kenny                               EVERSHEDS SUTHERLAND (US) LLP
     ALSTON & BIRD LLP                              1114 Avenue of Americas
     One Atlantic Center                            The Grace Building, 40th Floor
     1201 West Peachtree Street                     New York, NY 10036
     Atlanta, Georgia 30309                         Telephone: (212) 389-5000
     Telephone: (404) 881-7000                      Facsimile: (212) 389-5099
     Facsimile: (404) 881-7777                      Email: kymkochis@eversheds-suther-
     Email: mike.kenny@alston.com                   land.com

     Johanna W. Clark                               Counsel for Defendants Progressive Free-
     Florida Bar No. 196400                         dom Insurance Company and Progressive
     CARLTON FIELDS, P.A.                           Garden State Insurance Company
     200 S. Orange Ave., Suite 1000
     Orlando, Florida 32801                         /s/ Richard L. Fenton
     Telephone: (407) 849-0300                      Richard L. Fenton
     Facsimile: (407) 648-9099                      Jacqueline A. Giannini
     Email: jclark@carltonfields.com                DENTONS US LLP
                                                    233 S. Wacker Dr., Suite 5900
     Attorneys for Defendants State Farm In-        Chicago, IL 60606
     demnity Company and State Farm Guar-           Telephone: (312) 876-8000
     anty Insurance Company                         Facsimile: (312) 876-7934
                                                    richard.fentons@dentons.com
                                                    jacqui.giannini@dentons.com

                                                    Attorneys for Allstate New Jersey Insur-
                                                    ance Company and Allstate New Jersey
                                                    Property and Casualty Insurance Com-
                                                    pany



                                               14
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 17 of 22 PageID 3247




     /s/ Michael E. Mumford                            /s/ Thomas G. Rohback
     Michael E. Mumford                                Thomas G. Rohback
     Ernest E. Vargo                                   Drew A. Hillier
     BAKER HOSTETLER LLP                               AXINN, VELTROP & HARKRIDER
     Key Tower                                         LLP
     127 Public Square, Suite 2000                     90 State House Square
     Cleveland, OH 44114                               Hartford, CT 06103
     Telephone: (216) 621-0200                         Telephone: (860) 275-8100
     Facsimile: (216) 696-0740                         Facsimile: (860) 275-8101
     Email: mmumford@bakerlaw.com                      Email: trohback@axinn.com
     Email: evargo@bakerlaw.com                        Email: dhillier@axinn.com

     Counsel for Defendants LM Insurance               Counsel for Defendants Hartford Insur-
     Corporation, Liberty Mutual Fire Insur-           ance Company of the Midwest, Hartford
     ance Company, Liberty Insurance Corpo-            Underwriters Insurance Company and
     ration and Liberty Mutual Mid-Atlantic In-        Hartford Fire Insurance Company
     surance Company
                                                       /s/ Dan W. Goldfine
     /s/ Michael H. Carpenter                          Dan W. Goldfine
     Michael H. Carpenter                              Joshua Grabel
     Michael N. Beekhuizen                             Ian M. Fischer
     David J. Barthel                                  Jamie L. Halavais
     CARPENTER LIPPS & LELAND LLP                      HUSCH BLACKWELL LLP
     280 Plaza, Suite 1300                             2415 East Camelback Road, Suite 420
     280 North High Street                             Phoenix, AZ 85016
     Columbus, Ohio 43215                              Telephone: (480) 824-7900
     Telephone: (614) 365-4100                         Facsimile: (480) 824-7905
     Facsimile: (614) 365-9145                         Dan.Goldfine@huschblackwell.com
     Email: carpenter@carpenterlipps.com               Josh.Grabel@huschblackwell.com
     Email: beekhuizen@carpenterlipps.com              Ian.Fischer@huschblackwell.com
     Email: barthel@carpenterlipps.com                 Jamie.Halavais@huschblackwell.com

     Counsel for Defendant Nationwide Mutual           Counsel for Defendants GEICO Casualty
     Insurance Company                                 Company, GEICO Indemnity Company
                                                       and Government Employees Insurance
                                                       Company




                                                  15
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 18 of 22 PageID 3248




     /s/ Hal K. Litchford                           /s/ David L. Yohai
     Hal K. Litchford (Fla. Bar No. 272485)         David L. Yohai
     Kyle A. Diamantas (Fla. Bar No. 106916)        John P. Mastando III
     BAKER DONELSON BEARMAN                         Eric S. Hochstadt
     CALDWELL & BERKOWITZ, PC                       WEIL GOTSHAL & MANGES LLP
     SunTrust Center                                767 Fifth Avenue
     200 South Orange Avenue                        New York, NY 10153
     Post Office Box 1549                           Telephone: (212) 310-8000
     Orlando, FL 32802                              Facsimile: (212) 310-8007
     Telephone: (407) 422-6600                      Email: david.yohai@weil.com
     Facsimile: (407) 841-0325                      Email: john.mastando@weil.com
     Email: hlitchford@bakerdonelson.com            Email: eric.hochstadt@weil.com
     Email: kdiamantas@bakerdonelson.com
                                                    Counsel for Defendants 21st Century Cen-
     Amelia W. Koch (admitted pro hac vice)         tennial Insurance Company, 21st Century
     BAKER DONELSON BEARMAN                         Assurance Company, and 21st Century
     CALDWELL & BERKOWITZ, PC                       Pinnacle Insurance Company
     201 St. Charles Avenue, Suite 3600
     New Orleans, LA 70170                          /s/ Seth A. Schmeeckle
     Telephone: (504) 566-5200                      Seth A. Schmeeckle, Trial Counsel
     Facsimile: (504) 636-4000                      Louisiana Bar No. 27076
     Email: akoch@bakerdonelson.com                 LUGENBUHL, WHEATON, PECK,
     Email: sgriffith@bakerdonelson.com             RANKIN
                                                    & HUBBARD, A LAW CORP.
     Counsel for Defendants United Services         601 Poydras Street, Suite 2775
     Automobile Association, USAA Casualty          New Orleans, LA 70130
     Insurance Company, and USAA General            Telephone: (504) 568-1990
     Indemnity Company                              Facsimile: (504) 310-9195
                                                    Email: sschmeeckle@lawla.com

                                                    Counsel for Defendant The Hanover In-
                                                    surance Company




                                               16
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 19 of 22 PageID 3249




     Defendants in Lee Pappas Body Shop, Inc., et al., v. State Farm Mutual Automobile In-
     surance Company, et al. (Virginia) (Case No. 6:14-cv-06019):


     /s/ Michael L. McCluggage                      /s/ Richard L. Fenton
     Michael L. McCluggage                          Richard L. Fenton
     Daniel D. Birk                                 Jacqueline A. Giannini
     EIMER STAHL LLP                                DENTONS US LLP
     224 South Michigan Avenue, Suite 1100          233 S. Wacker Dr., Suite 5900
     Chicago, Illinois 60604                        Chicago, IL 60606
     Telephone: (312) 660-7600                      Telephone: (312) 876-8000
     Facsimile: (312) 692-1718                      Facsimile: (312) 876-7934
     Email: mmccluggage@eimerstahl.com              richard.fentons@dentons.com
     Email: dbirk@eimerstahl.com                    jacqui.giannini@dentons.com

     Michael P. Kenny                               Attorneys for Allstate Property and Casu-
     ALSTON & BIRD LLP                              alty Insurance Company, Allstate Insur-
     One Atlantic Center                            ance Company, Allstate Fire and Casualty
     1201 West Peachtree Street                     Insurance Company, Allstate Indemnity
     Atlanta, Georgia 30309                         Company, Esurance Insurance Company,
     Telephone: (404) 881-7000                      and Esurance Property and Casualty In-
     Facsimile: (404) 881-7777                      surance Company
     Email: mike.kenny@alston.com
                                                    /s/ Michael E. Mumford
     Johanna W. Clark                               Michael E. Mumford
     Florida Bar No. 196400                         Ernest E. Vargo
     CARLTON FIELDS, P.A.                           BAKER HOSTETLER LLP
     200 S. Orange Ave., Suite 1000                 Key Tower
     Orlando, Florida 32801                         127 Public Square, Suite 2000
     Telephone: (407) 849-0300                      Cleveland, OH 44114
     Facsimile: (407) 648-9099                      Telephone: (216) 621-0200
     Email: jclark@carltonfields.com                Facsimile: (216) 696-0740
                                                    Email: mmumford@bakerlaw.com
     Attorneys for Defendants State Farm Mu-        Email: evargo@bakerlaw.com
     tual Automobile Insurance Company and
     State Farm Fire and Casualty Company           Counsel for Defendants LM General In-
                                                    surance Company, LM Insurance Corpo-
                                                    ration, and General Insurance Company
                                                    of America




                                               17
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 20 of 22 PageID 3250




     /s/ Michael H. Carpenter                       /s/ Anderson T. Bailey
     Michael H. Carpenter                           Anderson T. Bailey
     Michael N. Beekhuizen                          JONES DAY
     David J. Barthel                               500 Grant Street, Suite 4500
     CARPENTER LIPPS & LELAND LLP                   Pittsburgh, PA 15219
     280 Plaza, Suite 1300                          Telephone: (412) 391-3939
     280 North High Street                          Facsimile: (412) 394-7959
     Columbus, Ohio 43215                           Email: atbailey@jonesday.com
     Telephone: (614) 365-4100
     Facsimile: (614) 365-9145                      Counsel for Defendant Erie Insurance Ex-
     Email: carpenter@carpenterlipps.com            change
     Email: beekhuizen@carpenterlipps.com
     Email: barthel@carpenterlipps.com              /s/ Timothy J. Rooney
                                                    Timothy J. Rooney
     Counsel for Defendants Nationwide Prop-        WINSTON & STRAWN, LLP
     erty and Casualty Insurance Company,           35 West Wacker Drive, Suite 4200
     Nationwide Mutual Insurance Company,           Chicago, IL 60601
     Nationwide Mutual Fire Insurance Com-          Telephone: (312) 558-5972
     pany, Nationwide General Insurance             Facsimile: (312) 558-5700
     Company, and Harleysville Preferred In-        Email: trooney@winston.com
     surance Company
                                                    Laura E. Besvinick
     /s/ Thomas G. Rohback                          Stroock & Stroock & Lavan, LLP
     Thomas G. Rohback                              200 South Biscayne Blvd., Suite 3100
     Drew A. Hillier                                Miami, FL 33131-5323
     Axinn, Veltrop & Harkrider LLP                 Telephone: (305) 789-9395
     90 State House Square                          Facsimile: (305) 789-9302
     Hartford, CT 06103                             Email: lbesvinick@stroock.com
     Telephone: (860) 275-8100
     Facsimile: (860) 275-8101                      Counsel for Defendants The Travelers
     Email: trohback@axinn.com                      Home and Marine Insurance Company,
     Email: dhillier@axinn.com                      Travelers Property Casualty Insurance
                                                    Company, Travelers Property Casualty
     Counsel for Defendant Property and Cas-        Company of America, Travco Insurance
     ualty Insurance Company of Hartford            Company, and Travelers Commercial In-
                                                    surance Company




                                               18
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 21 of 22 PageID 3251




     /s/ Michael B. de Leeuw                        /s/ Hal K. Litchford
     Michael B. de Leeuw                            Hal K. Litchford (Fla. Bar No. 272485)
     John J. Sullivan                               Kyle A. Diamantas (Fla. Bar No. 106916)
     COZEN O’CONNOR                                 BAKER DONELSON BEARMAN
     45 Broadway, Suite 1600                        CALDWELL & BERKOWITZ, PC
     New York, NY 10006                             SunTrust Center
     Telephone: (212) 509-9400                      200 South Orange Avenue
     Facsimile: (212) 509-9492                      Post Office Box 1549
     Email: MdeLeeuw@cozen.com                      Orlando, FL 32802
     Email: JSullivan@cozen.com                     Telephone: (407) 422-6600
                                                    Facsimile: (407) 841-0325
     Counsel for Defendant AIG Property Cas-        Email: hlitchford@bakerdonelson.com
     ualty Insurance Company                        Email: kdiamantas@bakerdonelson.com

     /s/ Dan W. Goldfine                            Amelia W. Koch (admitted pro hac vice)
     Dan W. Goldfine                                BAKER DONELSON BEARMAN
     Joshua Grabel                                  CALDWELL & BERKOWITZ, PC
     Ian M. Fischer                                 201 St. Charles Avenue, Suite 3600
     Jamie L. Halavais                              New Orleans, LA 70170
     HUSCH BLACKWELL LLP                            Telephone: (504) 566-5200
     2415 East Camelback Road, Suite 420            Facsimile: (504) 636-4000
     Phoenix, AZ 85016                              Email: akoch@bakerdonelson.com
     Telephone: (480) 824-7900                      Email: sgriffith@bakerdonelson.com
     Facsimile: (480) 824-7905
     Dan.Goldfine@huschblackwell.com                Counsel for Defendants United Services
     Josh.Grabel@huschblackwell.com                 Automobile Association, USAA Casualty
     Ian.Fischer@huschblackwell.com                 Insurance Company, and USAA General
     Jamie.Halavais@huschblackwell.com              Indemnity Company

     Counsel for Defendants GEICO General           /s/ E.K. Cottrell
     Insurance Company, GEICO Casualty              E.K. Cottrell
     Company, GEICO Indemnity Company,              Florida Bar No. 0013579
     Government Employees Insurance Com-            SMITH, GAMBRELL & RUSSELL LLP
     pany, GEICO Advantage Insurance Com-           50 North Laura Street, Suite 2600
     pany, GEICO Choice Insurance Company,          Jacksonville, FL 32202
     and GEICO Secure Insurance Company             Telephone: (904) 598-6100
                                                    Facsimile: (904) 598-6300
                                                    Email: ecottrell@sgrlaw.com

                                                    Counsel for Defendant Dairyland Insur-
                                                    ance Company




                                               19
Case 6:14-md-02557-GAP-EJK Document 362 Filed 09/15/20 Page 22 of 22 PageID 3252




     /s/ Robert L. Steinmetz
     Robert L. Steinmetz                           /s/ Turner A. Broughton
     GWIN STEINMETZ & BAIRD, PLLC                  Turner A. Broughton (VSB No. 42627)
     401 West Main Street, Suite 1000              WILLIAMS MULLEN
     Louisville, KY 40202                          200 South 10th Street, Suite 1600
     Telephone: (502) 618-5700                     Richmond, VA 23219
     Facsimile: (502)-618-5701                     Telephone: (804) 420-6000
     Email: rsteinmetz@gsblegal.com                Facsimile:(804) 420-6507
                                                   Email: tbroughton@williamsmullen.com
     Counsel for Defendant Safe Auto Insur-
     ance Company                                  Counsel for Defendant Elephant Insurance
                                                   Services, Inc.
     /s/ Thomas A. French
     Thomas A. French                              /s/ Elizabeth S. Skilling
     Attorney I.D. No. PA 39305                    Elizabeth S. Skilling
     BARLEY SNYDER LLP                             HARMAN CLAYTOR CORRIGAN &
     213 Market Street, 12th Floor                 WELLMAN
     Harrisburg, PA 17101                          P.O. Box 70280
     Telephone: (717) 231-6625                     Richmond, VA 23255
     Facsimile: (717) 344-5373                     Telephone: (804) 762-8016
     Email: tfrench@barley.com                     Facsimile: (804) 747-6085
                                                   Email: eskilling@hccw.com
     Counsel for Defendant Donegal Mutual
     Insurance Company                             Counsel for Defendants Alfa Specialty In-
                                                   surance Company and Alfa Vision Insur-
     /s/ Kenneth F. Hardt                          ance Corporation
     Kevin V. Logan, Esq. (VSB #19153)
     Kenneth F. Hardt, Esq. (VSB #23966)           /s/ David L. Yohai
     Sinnott, Nuckols & Logan, P.C.                David L. Yohai
     13811 Village Mill Drive                      John P. Mastando III
     Midlothian, Virginia 23114                    Eric S. Hochstadt
      (804) 893-3855                               WEIL GOTSHAL & MANGES LLP
      (804) 378-2610 (Facsimile)                   767 Fifth Avenue
     klogan@snllaw.com                             New York, NY 10153
     khardt@snllaw.com                             Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
     Counsel for Virginia Farm Bureau              Email: david.yohai@weil.com
     Town and Country Insurance Company            Email: john.mastando@weil.com
                                                   Email: eric.hochstadt@weil.com

                                                   Counsel for Defendants 21st Century Cen-
                                                   tennial Insurance Company and 21st Cen-
                                                   tury Assurance Company




                                              20
